Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Claims 1-3, 8-10, 14, 15, 17, 19, 22 & 27-34 remain pending in this application.  
Due to amendment of Applicant’s claimed limitations, rejection under 35 USC 101 has been withdrawn.  Additionally, rejection of Claims 1, 10, 15 & 26 under 35 USC 112 have been withdrawn as well.  Applicant's submission filed on 7 September 2021 has been entered.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10,14, 15,17, 28, 29, 31 & 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuchman et al (US Patent No. 9183203B1; Tuchman hereinafter).

As for Claim 1, Tuchman teaches, A system for analyzing and presenting data, the system comprising: 
a processor (see col. 22, lines 33-45; e.g., Tuchman teaches of utilizing computers which employ processors to process information, and may be referred to as central processing units); 
a memory unit operably connected with the processor, the memory unit including machine readable instructions that when executed by the processor (see col. 22, lines 41-51; e.g., the reference of Tuchman teaches of instructions such as encoded signals enable various operations referencing other data in processor accessible areas of memory {i.e. registers, cache memory, random access memory, etc.}) use
one or more semantic tools to analyze a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of 
where the machine readable instructions when executed by the processor use at least one value library including maps for the set of values and one or more semantic tools utilizing the at least one value library to associate the plurality of documents or records to the one or more values, based upon a relatedness score of the plurality of the GDMA may determine correlation and/or relevance of correlations between different elements of information (e.g., between different query terms, between query terms and data types, between query terms and phrase variants, between data types and data type values, and/or the like) in the corpus of electronic documents...correlation occurrences between document information elements within the electronic document corpus may be detected based on techniques and/or metrics such as those shown in FIGS. 4A-4B”, further discussing the determination of “correlations”/associations between data types and document information elements of documents within a corpus of documents.  The reference teaches of determining correlation and/or relevance values for document information element associations in the form of relative correlation scores to other data types in the corpus, considered equivalent in function to Applicant’s determination of a relatedness score.  Correlation and/or relevance scores are determined by evaluating the proximity between document information elements {i.e. data types and data values}.  For even further elaboration, at least column 34, lines 45-67 through column 35, lines 1-11 of Tuchman provide further description into the one or 
 
As for Claim 2, Tuchman teaches, wherein the relatedness is determined by comparing a relatedness score to a threshold, and, if the score meets or exceeds the threshold, associating the document or record with the one or more values (see col.8, lines 42-67; col. 9, lines 1-45; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus). 

As for Claim 3, Tuchman teaches, in combination with a mapping engine to create the at least one value library utilizing a custom collection of documents (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational 

	As for Claim 8, Tuchman teaches, wherein the system includes a user interface having a search input field for a topic or keyword search to provide the plurality of documents or records (see Fig. 6B; see col. 14, lines 1-33; e.g., According to Figure 6B, a user interface for the presentation of a histogram, for example, comprises a text field admitting query inputs, query input strings, Boolean expressions and the like, equivalent to Applicant’s “search input field”). 

As for Claim 9, Tuchman teaches, wherein the plurality of documents or records comprise search results from a topic or keyword search from one or more databases (see col. 2, lines 19-33; e.g., the reference of Tuchman teaches of utilizing an index of a plurality of searchable index entries associated with related occurrences of query terms in a corpus of source documents.  A term tensor is generated which comprises a plurality of type vectors wherein each type vector comprises a collection of type values collected from a corpus of analyzed documents.  According to column 3, lines 27-63, the reference of Tuchman provides “Generalized Data Mining and Analytics” {GDMA} 

As for Claim 10, Tuchman teaches, a method of analyzing a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values, the method comprising: 
using a memory unit that includes machine readable instructions that is operably connected with a processor, such that when the machine readable instructions are executed one or more semantic tools and at least one value library including maps for the set of values to determine whether the plurality of documents or records relate to the one or more values from the set of values (see Fig. 2; see col. 3, lines 54-63; col. 4, lines 9-37; e.g., Column 22, lines 33-51 of Tuchman teaches of utilizing computers which employ processors to process information, and may be referred to as central processing units, as well as utilizing instructions, such as encoded signals, enabling various operations referencing other data in processor accessible areas of memory {i.e. registers, cache memory, random access memory, etc.}. According to column 3, lines 54-63 of the Tuchman reference, natural language processing queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type 
using the machine readable instructions to assign a score to each document or record, the score signaling how well the document or record relates to the one or more values in the libraries utilizing the maps (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element 
based on the assigned scores, associating the document or record with the one or more values via executable machine readable instructions (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); and 
presenting the plurality of documents or records, at a user interface, based a relatedness of the documents or records to the one or more values from the set of values (see Fig. 3; see col. 6, lines 45-67; col. 7, lines 1-22; e.g., the cited portions of column 6, lines 45-67 through column 7, lines 1-22 teach discuss the graphical presentation of configured results which display correlation values, range of values, phrase variants, etc.  The cited portions provide various implementations for presenting relevance and/or correlation information for discovered data types, including association 


As for Claim 14, Tuchman teaches, further comprising the step of creating the at least one value library for values using a custom collection of documents for the set of values (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, and parameters via database controllers in the equivalent fashion claimed by Applicant’s limitation).

As for Claim 15, Tuchman teaches, A method of analyzing a plurality of data records or documents, the method comprising; 
using a memory unit that includes machine readable instructions that is operably connected with a processor, such that when the machine readable instructions are executed a relatedness of the data records or documents to one or more values of a set of values is determined using one or more semantic tools and at least one value library including a mapping engine that includes maps stored on a database for the set of values (see Fig. 2; see col. 3, lines 54-63; col. 4, lines 9-37; e.g., Column 22, lines 33-51 of Tuchman teaches of utilizing computers which employ processors to process information, and may be referred to as central processing units, as well as utilizing instructions, such as encoded signals, enabling various operations referencing other data in processor accessible areas of memory {i.e. registers, cache memory, random access memory, etc.}. According to column 3, lines 54-63 of the Tuchman reference, natural language processing queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type values for display.  The utilization of natural language processors by Tuchman continues to read on the amended “semantic tools”, which are generally an array of “tools”/components which provide advanced means for categorizing and processing data, as well as the discovering of relationships 
using the machine readable instructions to assign a score to each data record or document, the score signaling how well the data record relates to the one or more values from the set of values using the maps (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document 
based on the assigned scores, associating the data records or documents with the one or more values from the set of values via executable machine readable instructions (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); and 
presenting the data records, at a user interface, based on the association of each of the plurality or documents or records to the set of values (see Fig. 3; see col. 6, lines 45-67; col. 7, lines 1-22; e.g., the cited portions of column 6, lines 45-67 through column 7, lines 1-22 teach discuss the graphical presentation of configured results which display correlation values, range of values, phrase variants, etc.  The cited portions provide various implementations for presenting relevance and/or correlation information for discovered data types, including association of additional information in the form of metadata, document source information and the like, with one or more displayed data values.  For each data point corresponding to a value of a selected data type, the 

As for Claim 17, Tuchman teaches, further comprising creating the at least one value library for the set of values using selective records or documents in a custom collections database (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, and parameters via database controllers in the equivalent fashion claimed by Applicant’s limitation). 

As for Claim 28, Tuchman teaches, wherein the custom collection of documents for the set of values is manually selected (see col. 4, lines 20-25; e.g., according to user 

As for Claim 29, Tuchman teaches, wherein the plurality of documents are provided in response to an input search query and further comprising: using the input search query to retrieve the plurality of documents or records from an informational database (see col. 4, lines 20-25; e.g., according to user input, one or more GDMA databases, equivalent to one or more informational databases, are accessed to retrieve at least one inverted index to generate query results and associated data types to be communicated to a client terminal).

Claim 31 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 29.  Accordingly, Claim 31 is rejected for substantially the same reasons as presented above for Claim 29 and based on the references’ disclosure of the necessary supporting hardware and software (Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).

As for Claim 34, Tuchman teaches, wherein the system comprises a trend analysis engine configured to utilize a value trend map to provide a value trend over time output (see col. 2, lines 4-11; e.g., As stated within cited column 2, lines 4-11, numerical results and/or statistical relationships among entities or terms as determined based on analysis of a corpus of electronic documents. In one embodiment, the GDMA may recognize novel trends, relationships, clusters, outliers, phrase occurrences, deviations from historical baseline, and/or the like to automatically present to the user what is new and/or different in the corpus”, where analysis of statistical relationships among entities and terms based on analysis of a corpus of documents can recognize novel trends, relationships and occurrences. According to Figure 3 and corresponding column 7, lines 58-67 through column 8, lines 1-21, a user interface is utilized for the display of distributions, statistical quantities and the like based on values for a default and/or selected data type in accordance with selected representation formats, such as correlated displays, XY plot, line graph, or the like, to differentiate and highlight trends and/or result subsets based on factors such as chronology {i.e. in order of time}, relevance, value relative to mean, etc., reading on Applicant’s value trend map providing trends over time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 27, 30, 32 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al (US Patent No. 9183203B1; Tuchman hereinafter) in view of Bauchot et al (USPG Pub No. 20150178385A1; Bauchot hereinafter).

As for Claim 19, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
The reference of Tuchman does not appear to recite the limitation of, “wherein the system generates a user interface including two or more of a value selection, a category selection and a society, technology, economy, environment and politics “STEEP” selection to associate the plurality of documents or records with the set of values utilizing the at least one value library, a set of categories utilizing one or more category libraries and a set of STEEP utilizing one or more STEEP libraries and the system utilizing the semantic tools and the values libraries to associate the plurality of documents or records with the one or more values in response to the value selection, the category libraries to associate the plurality of documents or records with the set of categories in response to the category selection and the STEEP libraries to associate 
Bauchot teaches, “wherein the system generates a user interface including two or more of a value selection, a category selection and a society, technology, economy, environment and politics “STEEP” selection to associate the plurality of documents or records with the set of values utilizing the at least one value library, a set of categories utilizing one or more category libraries and a set of STEEP utilizing one or more STEEP libraries and the system utilizing the semantic tools and the values libraries to associate the plurality of documents or records with the one or more values in response to the value selection, the category libraries to associate the plurality of documents or records with the set of categories in response to the category selection and the STEEP libraries to associate the plurality of documents or records with the set of STEEP in response to the STEEP selection” (see Fig. 6; see pp. [0060-0061], [0063], [0069]; e.g., the reference of Bauchot serves as an enhancement to the teachings of the primary Tuchman references and teaches of using at least a “micro-blog client” and/or “micro-blog digest client” with identical user interfaces for the discovery of concepts {i.e. “unhappiness”} associated with keyword roots {i.e. sad, angry, not-happy, annoyed} which are located within at least a concept dictionary and found within one or more messages of a message digest.   The one or more messages are assigned an interest value {i.e. “interest value of 1”} or has its respective interest value updated for relevance from accrued appearances of each such concept or combination of concepts, as well as based on messages associated with concepts/keywords that have experienced user actions.  At least paragraph [0069] refers to a “concept interest table” that includes 
The combined references of Tuchman and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the method of Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 

As for Claim 22, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
The reference of Tuchman does not appear to recite the limitation of, “wherein the set of values relate to cultural values”.
Bauchot teaches, “wherein the set of values relate to cultural values” (see pp. [0065-0066], [0069]; e.g., the reference of Bauchot serves as an enhancement to the primary reference by accounting for concepts associated with keyword roots of a document such as one or more messages being analyzed, where an “unhappiness 
The combined references of Tuchman and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the method of Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 

As for Claim 27, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
The reference of Tuchman does not appear to recite the limitation of, “wherein the set of values includes one or more of access, achievement, adventure, affluence, ambition, aspiration, assistance, authenticity, balance, beauty, belief, belonging, celebration, challenge, change, choice, civility, comfort, commitment, community, compassion, competition, confidence, connectivity, conservation, contentment, control, convenience, cool, courage, creativity, curiosity, deliciousness, dependability, design, 
Bauchot teaches, “wherein the set of values includes one or more of access, achievement, adventure, affluence, ambition, aspiration, assistance, authenticity, balance, beauty, belief, belonging, celebration, challenge, change, choice, civility, comfort, commitment, community, compassion, competition, confidence, connectivity, conservation, contentment, control, convenience, cool, courage, creativity, curiosity, deliciousness, dependability, design, desire, detail, devotion, dignity, discipline, discovery, diversity, efficiency, empowerment, endurance, energy, entertainment, equality, escape, excellence, exclusivity, experience, expertise, faith, family, fantasy, fear, fitness, fragility, freedom, fresh, friendship, fun, future, growth, 
The combined references of Tuchman and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the method of Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 
Claim 30 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 27.  Accordingly, Claim 30 is rejected for substantially the same reasons as presented above for Claim 27 and based on the references’ disclosure of the necessary supporting hardware and software (Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).

Claims 32 & 33 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 27 & 22, respectively.  Accordingly, Claims 32 & 33 are rejected for substantially the same reasons as presented above for Claims 27 & 22 and based on the references’ disclosure of the necessary supporting hardware and software(Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).




Response to Arguments
Applicant's arguments and amendments, with respect to at least Tuchman and Bauchot’s alleged failure to teach the subject matter of at least Independent Claims 1, 10 & 15 has been fully considered and is not persuasive.  See further explanation below.  
With respect to Applicant’s argument that:
	“Tuchman does not anticipate the system of claim 1 at least because Tuchman fails to disclose “one or more semantic tools to analyze a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values.” As the Office knows, “[a]nticipation requires disclosure of each and every claim limitation in a single prior art reference, either explicitly or inherently.” MEHL/Biophile Intern. Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999); MPEP 2120.

	Specifically, not only must Tuchman disclose associating the plurality of documents or records with “one or more values form a set of values,” but must disclose using “one or more semantic tools to analyze a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values”

Examiner is not persuaded.  The reference of Tuchman provides for the identification of statistical relationships through the analysis of a corpus of electronic documents, recognizing trends, relationships, clusters, phrase occurrences, etc., for the presentation of differences within a corpus of documents, as taught by the first run analysis of an entire corpus of documents within column 4, lines 2-11.  In the same fashion presented by Applicant, information about relationships between query terms, data types, and data type values determined by analyzing the contents of a corpus of electronic documents through the use of at least a “term tensor”, which is merely a table/index for storing values and relating a plurality of types and values, functioning in an equivalent fashion as Applicant’s one or more of a “value library” stored within a custom collections database.  A corpus of electronic documents, equivalent to Applicant’s plurality of documents or records, is analyzed for deriving the one or more 

With respect to Applicant’s argument that:


Examiner is not persuaded.  Fig. 2; see col. 3, lines 54-63; col. 4, lines 9-37; e.g., As stated within According to column 3, lines 54-63 of the Tuchman reference, natural language processing queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type values for display. For even further elaboration, at least column 34, lines 45-67 through column 35, lines 1-11 of Tuchman provide further description into the one or more GDMAs, where the stored GDMA component is executed by a CPU, and transforms documents into outputs such as term tensors, query results, and quantitative sentiment analysis scoring schemes.  The GDMA component enables access of information between nodes by employing standard “tools” {i.e. “mapping tools, “procedural and object oriented development tools” equivalent to Applicant’s “semantic tools”}, and libraries {i.e. MooTools, Simple Object Access Protocol}.  As stated within rationale above, the utilization of natural language processors by Tuchman continues to read on the amended “semantic tools”, which are generally an array of “tools”/components which provide advanced means for categorizing and processing data, as well as the discovering of relationships within various data sets, such as the identification of defined patterns when identifying terms matching a query input, for example {i.e. col. 21, lines 33-50}.

With respect to Applicant’s argument that:
	“Tuchman fails to disclose the method of claim 15 at least because Tuchman fails to disclose “relatedness of the data records or documents to one or more values of a set of values is determined using one or more semantic tools and at least one value library including maps stored on a database for the set of values.”

Examiner is not persuaded.  As stated within the corresponding rationale discussed within this communication, according to column 3, lines 54-63 of Tuchman, natural language processing queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting a computer-searchable index based on a query type comprising a plurality of searchable index entries related with occurrences of query terms and for providing at least one collection of type values for display.  Column 5, lines 1-31 provide teachings in which the GDMA generates a query statement for the querying of one or more of an “inverted document index”, reflexing information and/or relationships between terms, data types, numerical values, and/or ranges, and the like, reading on Applicant’s claimed limitation, as a relatedness is determined between one or more of a plurality of elements of an input query and one or more documents stored within one or more of an index {i.e. document index reflective of numerical value ranges equivalent to Applicant’s “set of values”}, where relationships are determined through the use of one or more of a plurality of processing tools {i.e. semantic tools”}.  The utilization of natural language processors by Tuchman continues to read on the amended “semantic tools”, which are generally an array of “tools”/components which provide advanced means for categorizing and processing data, as well as the discovering of relationships within various data sets, 

With respect to Applicant’s argument that:
	“Bauchot does not teach a system including semantic tools utilizing at least one value library including maps for a set of values to associate a plurality of documents or records with one or more values from a set of values in the value libraries.”


Examiner is not persuaded. As stated within the updated rationale above, the secondary Bauchot reference serves as an enhancement to the teachings of the primary Tuchman references, and provides for the use of at least a “micro-blog client” and/or “micro-blog digest client” with identical user interfaces for the discovery of concepts {i.e. “unhappiness”} associated with keyword roots {i.e. sad, angry, not-happy, annoyed} located within at least a concept dictionary and found within one or more messages of a message digest.  Previously cited paragraph [0069] refers to a “concept interest table” that includes single concepts and combinations of concepts from one or more of a “concept interest dictionary” {i.e. library} if found in messages that experienced user actions {i.e. user selections}, where the “concept interest table” includes an associated interest value that has accrued from appearances of each such concept or combination of concepts, thus, providing for the associating concepts to values based on occurrences within at least a message digest, for example.


Conclusion

	***Wenzel et al (USPG Pub No. 20170286456A1) teaches dynamic ontology schema generation and asset management for standards and exchanging data.
	***Faletti et al (US Patent No. 9,298,702B1) teaches systems and methods for pairing of a semantic network and a natural language processing information extraction system.
	**McCloskey et al (USPG Pub No. 20120330936A1) teaches using a dynamically-generated content-level newsworthiness rating to provide content recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/27/2021